Case 17-31795          Doc 1019        Filed 10/21/19 Entered 10/21/19 10:31:26                     Desc Main
                                       Document      Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


In re                                                             Chapter 11

BESTWALL LLC,1                                                    Case No. 17-31795 (LTB)

                                Debtor.


BESTWALL LLC,

        Plaintiff,
                                                                  Adv. Proc. No. 17-3105 (LTB)
v.

THOSE PARTIES LISTED ON APPENDIX A
TO COMPLAINT and JOHN AND JANE
DOES 1-1000,

        Defendants.


                          NOTICE OF AGENDA OF MATTERS
                     SCHEDULED FOR HEARING ON OCTOBER 23, 2019

Time of Hearing:                   9:30 a.m. (prevailing Eastern Time)

Location of Hearing:               Courtroom of the Honorable Chief Judge Laura T. Beyer, United
                                   States Bankruptcy Court for the Western District of North Carolina,
                                   Charlotte Division, Courtroom 1-5, 401 West Trade Street,
                                   Charlotte, North Carolina 28202




1
        The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is
        133 Peachtree Street, N.E., Atlanta, Georgia 30303.
Case 17-31795     Doc 1019     Filed 10/21/19 Entered 10/21/19 10:31:26           Desc Main
                               Document      Page 2 of 6



                      MATTERS IN MAIN CHAPTER 11 CASE

1.   Motion of the Debtor for Estimation of Current and Future Mesothelioma Claims [Docket
     No. 875] (the “Estimation Motion”).

     Status: Argument on this matter solely with respect to the issue of whether any
     estimation of asbestos liabilities should be authorized in the above-captioned case was
     completed at a hearing conducted on September 19, 2019, after which this matter was
     continued by the Court. The hearing on this matter is going forward for the Court to
     issue its ruling.

     Objection Deadline: July 15, 2019. Pursuant to the Agreed Scheduling Order (as defined
     below), the deadline for the Official Committee of Asbestos Claimants (the “ACC”) and
     the Future Claimants’ Representative (the “FCR”) to object to the issue of whether any
     estimation of asbestos liabilities should be authorized in the above-captioned case was
     extended to August 16, 2019. Objections or responses by the ACC or the FCR relating to
     all other issues raised by the Estimation Motion have been reserved in accordance with the
     Agreed Scheduling Order.

     Related Documents:

     A.     Reply of Debtor in Support of Motion of the Debtor for Estimation of Current and
            Future Mesothelioma Claims [Docket No. 988].

     B.     Georgia-Pacific LLC’s Statement in Support of Motion of the Debtor for
            Estimation of Current and Future Mesothelioma Claims [Docket No. 990].

     C.     Agreed Order Establishing Briefing and Hearing Schedule With Respect to Motion
            of the Debtor for Estimation of Current and Future Mesothelioma Claims [Docket
            No. 875] and Related Motions [Docket No. 913] (the “Agreed Scheduling Order”).

     D.     Informational Brief of Bestwall LLC [Docket No. 12].

     E.     Informational Brief of the Official Committee of Asbestos Claimants of
            Bestwall LLC [Docket No. 939].

     F.     Appendix to Informational Brief of the Official Committee of Asbestos Claimants
            of Bestwall LLC [Docket No. 944].

     Objections Received:

     G.     Future Claimants’ Representative’s Objection to Motion of the Debtor for
            Estimation of Current and Future Mesothelioma Claims [Docket No. 936].

     H.     Objection of the Official Committee of Asbestos Claimants to Motion of the Debtor
            for Estimation of Current and Future Mesothelioma Claims [Docket No. 937].




                                            -2-
Case 17-31795    Doc 1019      Filed 10/21/19 Entered 10/21/19 10:31:26           Desc Main
                               Document      Page 3 of 6



2.   Motion of the Official Committee of Asbestos Claimants to (I) Dismiss the Chapter 11
     Case for Cause Pursuant to 11 U.S.C. § 1112(b), or Alternatively, (II) to Set a Deadline
     (A) by Which the Debtor Must Confirm a Chapter 11 Plan or (B) to Lift the Preliminary
     Injunction in Favor of New GP and the Protected Parties [Docket No. 938].

     Status: Argument on this matter was completed at a hearing conducted on September
     19, 2019, after which this matter was continued by the Court. The hearing on this
     matter is going forward for the Court to issue its ruling.

     Objection Deadline: September 12, 2019.

     Related Documents:

     A.     Consolidated Reply of the Official Committee of Asbestos Claimants to Objections
            of the Debtor and Georgia-Pacific LLC to the Motion of the Official Committee of
            Asbestos Claimants (I) to Dismiss the Chapter 11 Case for Cause Pursuant to 11
            U.S.C. § 1112(b), or Alternatively, (II) to Set a Deadline (A) by Which the Debtor
            Must Confirm a Chapter 11 Plan or (B) to Lift the Preliminary Injunction in Favor
            of New GP and the Protected Parties [Docket No. 996].

     B.     Stipulation Regarding Postpetition Dividends Paid by Non-Debtor Georgia-Pacific
            LLC [Docket No. 997].

     C.     Declaration of Tyler L. Woolson [Docket No. 998].

     Objections Received:

     D.     The Debtor’s Objection to Motion of the Official Committee of Asbestos Claimants
            to (I) Dismiss the Chapter 11 Case for Cause, or Alternatively, (II) Set a Deadline
            (A) by Which the Debtor Must Confirm a Chapter 11 Plan or (B) Lift the
            Preliminary Injunction in Favor of New GP and the Protected Parties [Docket
            No. 989].

     E.     Georgia-Pacific LLC’s Objection to the Motion of the Official Committee of
            Asbestos Claimants to (I) Dismiss the Chapter 11 Case for Cause, or Alternatively,
            (II) Set a Deadline (A) by Which the Debtor Must Confirm a Chapter 11 Plan or
            (B) Lift the Preliminary Injunction in Favor of New GP and the Protected Parties
            [Docket No. 991].

3.   Georgia-Pacific LLC’s Motion to Confirm Standing as Party in Interest [Docket No. 921].

     Status: The hearing on this matter is going forward.

     Objection Deadline: August 26, 2019.

     Related Documents:

     A.     Ex Parte Motion for Order Shortening Notice [Docket No. 922].


                                            -3-
Case 17-31795    Doc 1019      Filed 10/21/19 Entered 10/21/19 10:31:26          Desc Main
                               Document      Page 4 of 6



     B.     Order Denying Motion to Shorten Notice [Docket No. 928].

     C.     Georgia-Pacific LLC’s Reply in Support of Its Motion to Confirm Standing as Party
            in Interest [Docket No. 995].

     Objections Received:

     D.     Objection of the Future Claimants’ Representative to Georgia-Pacific LLC’s
            Motion to Confirm Standing as Party in Interest [Docket No. 972].

     E.     The Official Committee of Asbestos Claimants’ Objection to
            Georgia-Pacific LLC’s Motion to Confirm Standing as a Party in Interest
            [Docket No. 973].

                MATTERS IN ADVERSARY PROCEEDING 17-3105

4.   Motion of the Official Committee of Asbestos Claimants to Reconsider and Amend the
     Memorandum Opinion and Order Granting the Debtor’s Request for Preliminary
     Injunctive Relief [Adv. Pro. Docket No. 166].

     Status: The hearing on this matter is going forward.

     Objection Deadline: October 9, 2019. By agreement of the parties, the deadline for the
     Debtor and the Debtor’s non-debtor affiliate, Georgia-Pacific LLC, to file an objection
     was extended to October 16, 2019 in accordance with the Order Establishing Certain
     Notice, Case Management and Administrative Procedures [Docket No. 65].

     Related Documents:

     A.     Debtor’s Complaint for Injunctive and Declaratory Relief (I) Preliminarily
            Enjoining Certain Actions Against Non-Debtors, or (II) in the Alternative,
            Declaring That the Automatic Stay Applies to Such Actions and (III) Granting a
            Temporary Restraining Order Pending a Full Hearing on the Motion [Adv. Pro.
            Docket No. 1].

     B.     Debtor’s Motion for an Order (I) Preliminarily Enjoining Certain Actions Against
            Non-Debtors, or (II) in the Alternative, Declaring That the Automatic Stay Applies
            to Such Actions and (III) Granting a Temporary Restraining Order Pending a Full
            Hearing on the Motion [Adv. Pro. Docket No. 2].

     C.     Memorandum Opinion and Order Granting the Debtor’s Request for Preliminary
            Injunctive Relief [Adv. Pro. Docket No. 164].

     Objections Received:

     D.     The Debtor’s Objection to the Official Committee of Asbestos Claimants’ Motion
            to Reconsider and Amend the Memorandum Opinion and Order Granting the
            Debtor’s Request for Preliminary Injunctive Relief [Adv. Pro. Docket No. 171].


                                           -4-
Case 17-31795   Doc 1019    Filed 10/21/19 Entered 10/21/19 10:31:26          Desc Main
                            Document      Page 5 of 6



     E.   Georgia-Pacific LLC’s Joinder to the Debtor’s Objection to the Official Committee
          of Asbestos Claimants’ Motion to Reconsider and Amend the Memorandum
          Opinion and Order Granting the Debtor’s Request for Preliminary Injunctive Relief
          [Adv. Pro. Docket No. 172].




                              [Remainder of Page Intentionally Blank.]




                                         -5-
Case 17-31795     Doc 1019     Filed 10/21/19 Entered 10/21/19 10:31:26     Desc Main
                               Document      Page 6 of 6



Dated: October 21, 2019                     Respectfully submitted,
       Charlotte, North Carolina
                                            /s/ Garland S. Cassada
                                            Garland S. Cassada (NC Bar No. 12352)
                                            David M. Schilli (NC Bar No. 17989)
                                            Andrew W.J. Tarr (NC Bar No. 31827)
                                            ROBINSON, BRADSHAW & HINSON, P.A.
                                            101 North Tryon Street, Suite 1900
                                            Charlotte, North Carolina 28246
                                            Telephone: (704) 377-2536
                                            Facsimile: (704) 378-4000
                                            E-mail:     gcassada@robinsonbradshaw.com
                                                        dschilli@robinsonbradshaw.com
                                                        atarr@robinsonbradshaw.com

                                            Gregory M. Gordon (TX Bar No. 08435300)
                                            JONES DAY
                                            2727 North Harwood Street, Suite 500
                                            Dallas, Texas 75201
                                            Telephone: (214) 220-3939
                                            Facsimile: (214) 969-5100
                                            E-mail:    gmgordon@jonesday.com
                                            (Admitted pro hac vice)

                                            Jeffrey B. Ellman (GA Bar No. 141828)
                                            Brad B. Erens (IL Bar No. 06206864)
                                            JONES DAY
                                            1420 Peachtree Street, N.E., Suite 800
                                            Atlanta, Georgia 30309
                                            Telephone: (404) 581-3939
                                            Facsimile: (404) 581-8330
                                            E-mail:     jbellman@jonesday.com
                                                        bberens@ jonesday.com
                                            (Admitted pro hac vice)

                                            ATTORNEYS FOR DEBTOR AND DEBTOR
                                            IN POSSESSION




                                         -6-
